                                                                                                                         eeuz
                                                                                                             , ,. ,. ;~ __..---,
                                                                                                                           .;.a.CZIII"' .
                                                                                                                                        ~
                                                                     ~ r;,,, -~•·- ~---·,,_ .._,_.,..

                                                                    · \ ~ isDC SDNY
                                                                      '    ..
                                                                     \ \ 00( " ~~~~: ,., . .
UNITED STATES DISTRICT COURT                                         \i ELEC1'i'dJNlCAlLY
SOUTHERN DISTRICT OF NEW YORK                                        i\    OOC #: --~--
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - i. \   ~J AXE fU,,ED~/~4R:
UNITED STATES OF AMERICA,                                             h~..,~--·- --~-·-
                     -against-                                                                               ORDER

ALHASSAN IDDRIS LARI,                                                                                   20 Crim. 143 (GBD)

                                                     Defendant.
------------------ ------------------ x

GEORGE B. DANIELS, United States District Judge:

          This Court heard argument on the Government' s application for a review of Magistrate

Judge Kevin Nathaniel Fox ' s bail disposition. Magistrate Judge Fox's bail disposition is

AFFIRMED, as modified with the following additional conditions imposed: GPS monitoring;

home detention except for work daily from 4:00 pm to 4:00 am, and for religious service on Fridays

from 12:00 pm to 2:00 pm at the Yankasa Masjid mosque in the Bronx, New York; and a curfew

of 7:00 am to 2:00 pm otherwise.


Dated: New York, New York
       March 12, 2020
                                                                                    SO ORDERED.



                                                                                    ~                     -D~ NI~
                                                                                    United States District Judge
